Citation Nr: 0506521	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  04-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dermatitis, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for residuals of a 
right testicle injury.

3.  Entitlement to service connection for residuals of a low 
right stomach injury.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

At the hearing the veteran raised the issue of entitlement to 
an earlier effective date for the grant of service connection 
for hearing loss.  This claim is referred to the RO for 
appropriate development and adjudication.

The issue of entitlement to service connection for 
hypertension, to include as secondary to PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim of entitlement to service connection for 
a skin disability has been requested or obtained by the RO.

2. A skin disability was not present in service and is not 
shown to be due to service, including inservice exposure to 
herbicides.

3.  The veteran has withdrawn his appeals seeking entitlement 
to service connection for residuals of a right testicle 
injury, and entitlement to service connection for residuals 
of a low right stomach injury.


CONCLUSION OF LAW

1.  A skin disability, including dermatitis, was not incurred 
in, aggravated by, or otherwise related to active service, 
including inservice exposure to Agent Orange or other 
herbicides.  38 U.S.C.A. § 1110, 1116 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2004).

2.  The veteran having withdrawn his appeals seeking 
entitlement to service connection for residuals of a right 
testicle injury, and entitlement to service connection for 
residuals of a low right stomach injury; there are no 
remaining allegations of error of fact or law for appellate 
consideration with respect to these claims.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002); 38 C.F.R. § 20.204(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawn Issues

At the hearing on December 14, 2004, the veteran and his 
representative indicated that the issues of entitlement to 
service connection for residuals of a right testicle injury, 
and entitlement to service connection for residuals of a 
right low stomach injury were being withdrawn.  The 
transcript of the hearing has reduced this intention to 
writing.  VA regulation provides for the withdrawal of an 
appeal to the Board by the submission of a written request to 
that effect at any time before the Board promulgates a final 
decision on the matter in question.  See 38 C.F.R. § 
20.204(b) (2004); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) 
(When a claim is withdrawn by a veteran, it ceases to exist; 
it is no longer pending and it is not viable).  

As of December 14, 2004, the Board had not yet issued a final 
decision on this case, therefore his withdrawal of these 
issues is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for these benefits, because he has done 
so in writing, and because the Board had not yet promulgated 
a decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204(b) (2004).  
Accordingly, further action by the Board on these particular 
matters is not appropriate and the veteran's appeal should be 
dismissed.  38 U.S.C.A. § 7105(d) (West 2002).

II.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 
et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The March 2004 Statement of the Case (SOC) and August 2004 
Supplemental Statement of the Case (SSOC), advised the 
appellant of the laws and regulations pertaining to his 
claim.  These documents informed the appellant of the 
evidence of record and explained the reasons and bases for 
denial.  The appellant was specifically informed that his 
claim of entitlement to service connection for a skin 
disability was being denied because there was no medical 
evidence linking his skin disability to service and there was 
no presumed link between the veteran's dermatitis and his 
exposure to Agent Orange or other herbicides.  The SOC and 
SSOC made it clear to the appellant that in order to prevail 
on his claims, he would need to present evidence that he had 
disabilities that were related to service.  The RO sent a 
letter dated in July 2003 that told the appellant about the 
VCAA and informed him what evidence the RO would obtain and 
what he needed to do.  The RO obtained service medical 
records, VA treatment records, and private medical records.  
The appellant has not indicated that there is any other 
evidence available, and more than one year has passed since 
he was notified of what he needed to do for his claim to be 
granted.

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for a skin 
condition because there is no evidence of pertinent 
disability in service or for years following service.  Thus, 
while there is evidence of current treatment for dermatitis, 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of abnormal 
findings in service, and the lack of any record of treatment 
for these disabilities for many years after service, any 
opinion relating these disabilities to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  There is 
no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  
When, as here, there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not require further assistance.  Wensch 
v. Principi, 15 Vet App 362 (2001); Dela Cruz; see also 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in July 2003, which was 
prior to the August 2003 rating decision denying the 
appellant's claims.  Therefore, VA has complied with the 
requirements of Pelegrini with respect to the timing of the 
initial VCAA notice.

III.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
complaint of or diagnosis of a skin disability.  The 
veteran's separation examination does not indicate any 
finding of these disabilities.  The veteran received no 
treatment for a skin condition until many years after leaving 
service.  None of the private medical records or VA treatment 
records suggests that the veteran's skin condition is linked 
to service in any way.  The Board acknowledges the veteran's 
belief that his disabilities are related to service, but as a 
layperson, the veteran is not competent to testify to a 
medical diagnosis or etiology.  See, Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Therefore, direct service connection 
for a skin disability, pigmentation spots, or myelitis is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

The veteran, in the alternative, has claimed that his 
dermatitis should be presumed service-connected as a result 
of exposure to Agent Orange while in the Republic of Vietnam.  
VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service (which is now presumed 
for all veterans who served in the Republic of Vietnam), 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  The regulations 
do not provide for presumptive service connection for skin 
disabilities other than those listed, and therefore, 
presumptive service connection is not warranted for these 
disabilities.  38 U.S.C.A. § 1116, 38 C.F.R. § 3.307, 3.309 
(2004).  

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for dermatitis by 
presenting competent evidence suggesting that the disability 
was caused by inservice Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303; Gilbert v Derwinski, 1 Vet. 
App. 49 (1990).  However, the veteran has presented no 
competent medical evidence causally linking his claimed 
disability to exposure to Agent Orange in service.  

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that the veteran's dermatitis is related to Agent 
Orange exposure, the Board finds that the clear preponderance 
of competent evidence is against a finding that service 
connection is warranted for this disability.

Therefore, as shown above, the Board can find no basis on 
which to grant service connection for the veteran's skin 
disorder.


ORDER

Entitlement to service connection for dermatitis, to include 
as secondary to exposure to herbicides, is denied.

The appeal seeking entitlement to service connection for 
residuals of a right testicle injury having been withdrawn, 
the appeal is dismissed

The appeal seeking entitlement to service connection for 
residuals of a low right stomach injury having been 
withdrawn, the appeal is dismissed.


REMAND

As noted above, November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA is 
required to inform the veteran of what evidence VA will 
obtain, what evidence the veteran must obtain, what is 
necessary for his claim to be granted, and must ask for all 
available evidence to be submitted.  The RO has not sent a 
letter to the veteran with respect to his claim for 
hypertension.

The Board finds that an additional examination for the 
veteran's hypertension is required.  While an examination was 
conducted and the examiner concluded that the hypertension 
was not caused by diabetes, the examiner failed to address 
the question of whether hypertension is related to PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that "fulfillment of the statutory duty to assist 
... includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling him what is necessary for 
his claims to be granted in this case, 
what evidence he must obtain and what 
evidence the RO will obtain, as well as 
informing him of the need to submit all 
available evidence that corroborates his 
claim of entitlement to service 
connection for hypertension.

2.  The RO should schedule the veteran 
for an examination in order to ascertain 
whether the veteran's hypertension was 
caused by or aggravated by his service-
connected PTSD.  All indicated tests 
should be conducted, and the examiner 
should review the claims folder.  The 
examiner should specifically review the 
veteran's medical history and offer a 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran's hypertension has 
been caused by or aggravated by his PTSD.  
A complete rationale for any opinion 
offered should be included.

3.  Following the above, the RO should 
readjudicate the veteran's claims, 
including reviewing all newly obtained 
evidence.  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.   The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


